Case 1:20-cv-00170-LMB-JFA Document 98 Filed 05/28/21 Page 1 of 2 PageID# 502




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

________________________________________________
MUNA AL-SUYID, individually and on behalf of the      :
estates of her family members ABDEL SALAM             :
AL-SUYID, IBRAHIM AL-SUYID, KHALID                    :
AL-SUYID and MUSTAFA AL-SUYID, and                    :
ABDALLA AL-KRSHINY, AHMAD AL-KRSHINY,                 :
MAHMUD AL-KRSHINY,                                    :
and IBRAHIM AL-KRSHINY, individually                  :
and on behalf of his family member ALI AL-KRSHINY :
and MUSTAFA AL-KRSHINY,                               :
                                                      :              Civil Action No.
                                                      :              1:20-cv-00170-LMB-JFA
                                          Plaintiffs, :
                                                      :
                                                      :
KHALIFA HIFTER,                                       :              MAY 28, 2021
                                                      :
                                          Defendant.  :
________________________________________________:

      PLAINTIFFS’ SECOND MOTION TO STRIKE AFFIRMATIVE DEFENSES

       COMES NOW Plaintiff Muna al-Suyid (individually and on behalf of the estates of her

father Abdel Salam al-Suyid, and her brothers Ibrahim al-Suyid, Khalid al-Suyid, and Mustafa

al-Suyid), Plaintiffs Abdalla al-Krshiny, Ahmad al-Krshiny, Mahmud al-Krshiny, and Plaintiff

Ibrahim al-Krshiny (individually and on behalf of the estates of his brothers Ali al-Krshiny and

Mustafa al-Krshiny) (collectively “Plaintiffs”) and respectfully request that this Court enter an

Order striking the five affirmative defenses set forth in Defendant Khalifa Hifter’s Amended

Answer, filed on April 1, 2021, in this matter. [Dkt 86].

       Based on the Memorandum in Support filed herewith, Plaintiffs ask this Court to enter an

Order striking Defendant’s affirmative defenses with prejudice because they lack a sound basis

in law and, thus, amendment of such defenses would be futile.



                                                 1
Case 1:20-cv-00170-LMB-JFA Document 98 Filed 05/28/21 Page 2 of 2 PageID# 503




                                          Respectfully Submitted,

Dated: May 28, 2021                       /s/ Kevin T. Carroll
                                          Kevin T. Carroll (VSB#95292)
                                          Wiggin and Dana LLP
                                          800 17th Street, NW, Suite 520
                                          Washington, DC 20006
                                          kcarroll@wiggin.com
                                          Phone: 202-800-2475
                                          Facsimile: 212-551-2888




                                      2
